MEMORANDUM **
Victor Manuel Mendez appeals the district court’s revocation of his supervised release arising from his underlying conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
*963As part of his plea agreement, Mendez “waivefd] any right to appeal or collaterally attack the imposition of sentence upon the defendant under Title 18, United States Code, Section 3742.” Mendez contends that his waiver did not include the knowing and voluntary waiver of his right to appeal conditions of his supervised release. His contention, however, is foreclosed by our decision in United States v. Joyce, 357 F.3d 921, 923-24 (9th Cir.2004). Because Mendez validly waived his right to appeal any aspect of his sentence, including the district court’s imposition of special conditions of supervised release, we lack jurisdiction to consider this appeal. Id. at 925.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.